DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akita et al. (WO-2014038509 A1). Akita discloses an oil storage structure (fig. 3) of a transmission case (105), the oil storage structure comprising: 
Re claim 1, an oil pan (4,5) that closes a lower opening of the transmission case and forms an oil pool in a lower space inside the transmission case (fig. 3B); and a strainer (104) having a suction port (fig. 3B: port located at the extension at the lower left side of 104) for oil located in the oil pool, wherein the suction port for the oil is provided so as to face a bottom wall portion (wall of 5) of the oil pan with a first gap in between (fig. 3B shows a gap between the bottom wall and the suction port), and the bottom wall portion of the oil pan is provided with a protruding portion (fig. 3A shows the protrusion as square outlines while fig. 3B shows the protrusion, indicated at 4, extending upward) protruding toward the suction port, with the protruding portion being formed in a direction across the suction port as viewed from the bottom wall portion (the square protrusion extends in various directions, including in the left-right direction across the suction port in fig. 3B).
Re claim 2, wherein the bottom wall portion of the oil pan is provided with a facing portion (3) that faces the suction port of the strainer with a second gap in between (fig. 3B shows a gap between the facing portion and the suction port), and bulges in a direction away from the suction port (fig. 3B shows portion of the pan, indicated at 5, bulging away from the suction port relative to the protruding portion), and the protruding portion is provided on the facing portion (fig. 3B).
Re claim 5, wherein the oil pan includes a circumferential wall portion (fig. 3B shows the circumferential wall portion on the left and right sides) connected to the bottom wall portion at a lower end and connected to the lower opening of the transmission case at an upper end (fig. 3B), and between the bottom wall portion and the upper end of the circumferential wall portion, a recessed portion formed by depressing a wall surface of the circumferential wall portion inward is provided (fig. 3B shows the recess extending downward from the upper end).

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014. The examiner can normally be reached M-F 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Minh Truong/Primary Examiner, Art Unit 3654